DETAILED ACTION

Response to Amendment

A response was received on 20 September 2021.  This amendment was not fully compliant with the provisions of MPEP § 608.01, 37 CFR 1.72(b), and 37 CFR 1.121 as discussed in the telephonic interview conducted 06 October 2021 (see the interview summary mailed 13 October 2021).
A supplemental reply was received on 06 October 2021 and has been entered as per 37 CFR 1.111(a)(2)(i) as directed to correction of informalities as was indicated in the telephonic interview.  By this reply, Claims 1-5 and 7-15 have been amended.  No claims have been added or canceled.  Claims 1-15 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.
Regarding the objections to the drawings for informalities, Applicant argues that the phrases “IP Core” and “SW Core” have been removed from the drawings (see pages 21-22 of the present response); however, these phrases are still present in the replacement drawings filed.  Applicant further argues that “MSRD” has been clarified in Figure 7 (page 23 of the present response) but there appears to be no change to the 
Regarding the objections to the specification for informalities, Applicant cites to a document titled “PROFIsafe the solution” as evidence (page 24 of the present response) but has not provided a publication date indicating this was published or otherwise available prior to the effective filing date of the claimed invention.  Applicant further cites to a Wikipedia page on “common cause and special cause” (page 24 of the present response) but has provided a document published after the filing date of the present application.  Applicant further argues that ACURO is a trademarked protocol and would be understood by a skilled person (pages 24-25 of the present response).  It is noted that a trademark cannot be used to refer to a specific product but merely to the source of a product.  Further, a protocol can be subject to revisions or different versions and may evolve in unforeseen ways, and a name of a protocol without reference to a particular version or publication date is not, in itself, clear.  See also MPEP § 2173.05(u).
Therefore, for the reasons detailed above, the Examiner maintains portions of the objections as detailed below.



Drawings

The objection to the drawings for failure to comply with 37 CFR 1.84(p)(4) is withdrawn in light of the amendments to the drawings.  The objection to the drawings for informalities is NOT withdrawn, because not all issues have been addressed, as detailed below.
The drawings are objected to because they include informalities.  In Figure 2, the phrase “IP Core” appears in element 32 but has not been defined in the disclosure.  In Figure 3, the phrase “IP Core” appears in element 32 but has not been defined in the disclosure.  In Figure 4, the phrase “SW Core” appears in element 32 but has not been defined in the disclosure.  In Figure 5, line 6, the phrase “CResult” is generally unclear and does not appear to be defined in the specification.  In Figure 7, in the fifth example, the abbreviation “MSRD” has not been clearly defined in the disclosure.  In Figure 8, in byte 14, the use of “s/t” is not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification

The objections to the abstract and the disclosure for informalities are NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The abstract of the disclosure is objected to because it includes informalities.  In particular, the adjective “multi-channel” appears to be missing a noun that it modifies (e.g. “multi-channel link” or “multi-channel connection” or similar).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes numerous grammatical and other errors.  For example, on page 4, line 5 (see page 3 of the present response) and throughout the amendments to the specification, the adjective “multi-channel” appears to be missing a noun that it modifies (e.g. “multi-channel link” or “multi-channel connection” or similar).  On page 5, line 19, the phrase “common-cause errors” is not well-defined and does not appear to be a term of art or in clear idiomatic English.  On page 12, lines 21-22 (see page 7 of 
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 1 and 9 have been amended to recite “a series of control queries”.  There appears to be no mention of control queries in the specification, and therefore, there is not proper antecedent basis in the specification for this claimed subject matter.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.




Claim Rejections - 35 USC § 112

The rejection of Claims 1-15 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn because not all issues have been addressed and/or because the amendments have raised new issues of indefiniteness as set forth below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 9 have been amended to recite “a series of control queries”.  There appears to be no mention of control queries in the specification.  Further, Applicant has not pointed out where the amended claims are supported.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “functionally secure” in line 1.  This is a relative or subjective term, and there is no definition or standard of comparison provided in the specification by which one could determine whether an encoder is functionally secure.  See MPEP § 2173.05(b).  The claim further recites “a non-secure multi-channel” in lines 2-3.  This is grammatically unclear; it appears that this phrase is missing a noun after “multi-channel” (e.g. “multi-channel link” or “multi-channel connection” or similar).  The claim additionally recites “forming the secure multi-channel [sic] as a black channel” in line 4.  It is not clear how a multi-channel link would be formed as a black channel, which appears to be a single channel itself.  The claim also recites “a higher-level or downstream evaluating unit” in lines 6-7.  It is not clear what the evaluating unit is higher level than, or what it is downstream from or in relation to.  The claim further recites “the transmitted data” in lines 10 and 12.  It is not clear whether this is intended to refer to 
Claim 2 recites that “the black channel extends from a position transducer… as far as the evaluating unit” and that “interference… can also be detected”.  It is not clear how these provide further limitations on the claimed method, and it is not clear whether the detecting is a step of the claimed method.  The claim further recites “the motor control unit” in lines 4-5; however, there is not clear antecedent basis for this limitation in the claim if Claim 1 only includes an actuator control unit, since the actuator control unit and motor control unit are recited as potentially being alternatives.
Claim 3 recites a limitation on the arrangement of the evaluation unit and that the evaluating unit is “configured to verify the data of the black channel”.  It is not clear how this provides further limitations on the claimed method, and it is not clear whether the verification is a step of the claimed method.  Additionally, there is not clear antecedent basis for “the data of the black channel”.  The claim further recites “the motor control unit” in line 4; however, there is not clear antecedent basis for this limitation in the claim if Claim 1 only includes an actuator control unit, since the actuator control unit and motor control unit are recited as potentially being alternatives
Claim 4 recites “the data transmission” in line 1.  However, because Claim 1 recites transmitting data and transmitting additional data, it is not clear what transmission this is intended to refer to.  Claim 4 further recites that “the data transmission takes place via the black channel using at least two-channels”.  First, the 
Claim 7 recites “and the motor control unit or actuator control unit or both is controlled only in the event the signals of the two evaluation units are identical” in lines 2-4.  It is not clear what this phrase is intended to modify or be coordinated with.  Further, it appears that a preposition or other linking word is missing between “in the event’ and “the signals”.
Claim 8 uses the pronoun “it” in line 3.  Care must be taken to ensure that the antecedents of any pronouns are clear.  The claim further recites “the single- or multi-channel actuation of the motor control unit or actuator control unit or both” in lines 5-6.  There is not clear antecedent basis for this limitation in the claims.
Claim 9 recites the term “functionally secure” in line 1.  This is a relative or subjective term, and there is no definition or standard of comparison provided in the specification by which one could determine whether an encoder is functionally secure.  See MPEP § 2173.05(b).  The claim further recites “the black” in line 5.  It appears that a noun is missing after this phrase.  The claim additionally recites “the side of the motor and/or actuator control unit to the black channel” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim, and it is not clear what is meant by “the side” of the control unit in this context.  Further, it is not clear what the phrase “to the black channel” is intended to modify, and the use of “and/or” makes it unclear whether both the motor control unit and actuator control unit are required or only one is required.  The claim also recites “the data transmitted via the black channel” in line 14.  There is 
Claim 11 recites “the channels” in line 2.  It is not clear to which channels this limitation is intended to refer.  The claim further recites “arranged in the evaluating unit” in line 3.  It is not clear what this phrase is intended to modify.
Claim 12 recites “the two-channel design does not relate to a number of lines in the cable” in lines 1-2.  This negative limitation is generally unclear in context, at least because there is insufficient antecedent basis for “the cable”.  See also MPEP § 2173.05(i).  The claim further recites “by a position transducer” in line 3.  It is not clear what this phrase is intended to modify.
Claim 13 recites “the motor control unit” in line 2; however, there is not clear antecedent basis for this limitation in the claim if Claim 9 only includes an actuator control unit, since the actuator control unit and motor control unit are recited as potentially being alternatives.
Claim 14 recites “the insecure channel” in line 1.  There is insufficient antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the non-secure transmission channel.
Claim 15 recites “the motor control unit” in line 2; however, there is not clear antecedent basis for this limitation in the claim if Claim 9 only includes an actuator 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101

The rejection of Claims 1-15 under 35 U.S.C. 101 as directed to non-statutory subject matter is withdrawn in light of the amendments to the claims.

Claim Interpretation

Because the claims are rendered indefinite by the numerous issues as detailed above in reference to the rejections under 35 U.S.C. 112(b) and because the claims do not clearly comply with the written description requirement as detailed above in reference to the rejections under 35 U.S.C. 112(a), it has not been possible to fully construe the pending claims in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103.  As per MPEP § 2173.06 II, if there is uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  See also In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references that appear to be relevant were cited in the previous Office action.

Conclusion

This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        




Requirement for Information under 37 CFR 1.105

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide copies of the definitions, specifications, standards, or any other documentation for the versions of the ACURO® link protocol and the SCS OPEN LINK® protocols that were current as of the effective filing date of the present application, as referred to in the present specification (as amended).
In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/Zachary A. Davis/Primary Examiner, Art Unit 2492